Appeal from C. A. 8th Cir. Motion of Legal Defense Fund for Unborn Children for leave to file a brief as amicus curiae denied. Motion of Alan Ernest to represent children unborn and born alive denied. Appeal dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari denied.
Justice White and Justice Rehnquist would postpone further consideration of the question of jurisdiction to a hearing of the case on the merits. Justice O’Connor would dismiss the appeal for want of a properly presented federal question.